DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 9/30/2020.  Claims 82-101 are now pending in the present application.  Claims 1-3, 6-8, 11-16, 18, 19, 22, 27, 28, 30, 31, and 61 have been canceled by the Applicant.  This Action is made FINAL.
Drawings
The drawings were received on 9/30/2020.  These drawings are not acceptable.

The drawings are objected to because the some of the boxes in Figures 16-20D include speckles that impede the clear reading of the reference characters.
The drawings are objected to because lead lines are missing in Figures 8 and 10-12.  See 37 C.F.R. 1.84 (q).
The drawings are objected to because underlining is missing from reference characters in Figures 4-6, 14A-14D, and 16-20D.  See 37 C.F.R. 1.84 (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
Claim Objections
Claims 82 and 94 are objected to because of the following informalities: on lines 2 and 3 of each claim, the wording “a group a plurality” is incorrect.  Since several of Applicant’s .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Also regarding claims 82 and 94, the limitation, "evaluating respective relative locations within the area of the mobile devices based on the normalized signal strength values, wherein the evaluating comprises weighing a measure of inaccuracy for the respective relative locations based on the normalized signal strength values", on lines 13-15 of claims 82 and 94, introduces 

Also regarding claims 82 and 94, the limitation, "determining a sequence of the mobile devices based on the respective relative locations and the measure of inaccuracy for the respective relative locations", on lines 22 and 23 of claim 82 and lines 23 and 24 of claim 94, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant’s published application at paragraph 0094 discloses “the relative position can be used to estimate or predict an order in which the mobile devices are organized relative to each other.”  However, no mention is made in Applicant’s specification of determining a sequence of the mobile devices based on … the measure of inaccuracy (or error) for the respective relative locations.

Regarding claim 84, the limitation, “wherein the group does not include a beacon”, 

Claims 83, 85-93, and 95-101 are also rejected by virtue of their dependency on claims 82 and 94.
Potential Allowable Subject Matter
Claims 82-101 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office Action.  It is noted that some of the limitations that make the claims potentially allowable are the same limitations which are not supported by Applicant’s specification and removal of those limitations would likely result in a prior art rejection.

The following is an Examiner’s statement of reasons for potential allowance: considering claims 82 and 94, the best prior art found during the prosecution of the present application, Chintalapudi et al. (U.S. Patent No. 8,077,090 B1), Jabara (U.S. Patent Application Publication No. 2013/0203036 A1), Ledlie (U.S. Patent Application Publication No. 2011/0269479 A1), Ong et al. (U.S. Patent Application Publication No. 2013/0237216 A1), and Zou et al. (U.S. Patent Application Publication No. 2013/0336230 A1), fails to disclose, teach, or suggest the limitations of evaluating respective relative locations within the area of the mobile devices based on the normalized signal strength values, wherein the evaluating comprises weighing a measure 
Claims 83-93 and 95-101 are also potentially allowed by virtue of their dependency on claims 82 and 94.
Response to Arguments
Applicant’s arguments with respect to claims 82-101 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Hassan et al., “An Indoor 3D Location Tracking System using RSSI” discloses wireless solutions to indoor locating to close tolerances;
Gani et al., “RSSI based Indoor Localization for Smartphone using Fixed and Mobile Wireless Node” discloses wireless solutions to indoor locating to close tolerances;
Zhang et al., “Fine-Grained Localization for Multiple Transceiver-Free Objects by using RF-Based Technologies” discloses wireless solutions to indoor locating to close tolerances; and
Cullen et al., “To Wireless Fidelity and Beyond - CAPTURE, Extending Indoor Positioning Systems” discloses wireless solutions to indoor locating to close tolerances.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642